DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Nobuo et al., (JP2014099587A) in view of Takahashi et al., (US 2020/0013545), and Someya et al., (US 2019/0080834), not disclosing or suggesting, novel features of claims 1-20 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Species I - V as set forth in the Office action mailed on 03/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I - V is withdrawn.  Claims 7-9 and 16-19, directed to a coil component, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a drum-like core including: 
a winding core part, and 
a first flange part and a second flange part that are provided at a first end portion and a second end portion of the winding core part, respectively, the first end portion and the second end portion being opposite to each other; 
a plate-like core including a lower principal surface and an upper principal surface that face in directions opposite to each other; and 
at least one wire wound around the winding core part, 
each of the first flange part and the second flange part including: 
an inside end surface that faces toward the winding core part and on which corresponding one of the first and second end portions of the winding core part is located, 
an outside end surface that faces outside and toward an opposite side of the inside end surface, 

a top surface that is opposite to the bottom surface, 
the plate-like core being fixed to the first flange part and the second flange part with an adhesive interposed therebetween while the lower principal surface of the plate-like core faces the top surfaces of the first and second flange parts, 
the top surfaces of the first flange part and the second flange part each having a first bent shape that projects when viewed in an axis direction of the winding core part, and 
each of the top surfaces and the lower principal surface being closest to each other without contacting each other in a portion where a vertex of the first bent shape is located.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-19 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 20 recites, a coil component comprising: 
a drum-like core including: 
a winding core part, and 
a first flange part and a second flange part that are provided at a first end portion and a second end portion of the winding core part, 
a plate-like core including a lower principal surface and an upper principal surface that face in directions opposite to each other; and 
at least one wire wound around the winding core part, 
each of the first flange part and the second flange part including: 
an inside end surface that faces toward the winding core part and on which corresponding one of the first and second end portions of the winding core is located, 
an outside end surface that faces outside and toward an opposite side of the inside end surface, 
a bottom surface that joins the inside end surface and the outside end surface and faces toward a mounting board when the coil component is mounted, and 
a top surface that is opposite to the bottom surface, 
the plate-like core being fixed to the first flange part and the second flange part with an adhesive interposed therebetween while the lower principal surface of the plate-like core faces the top surfaces of the first and second flange parts, 
the lower principal surface of the plate-like core having a bent shape that projects when viewed in an axis direction of the winding core part,
surface being closest to each other in a portion where a vertex of the bent shape is located, and 
the bent shape of the lower principal surface extends entirely between opposite edges of the plate-like core in a direction transverse to the axis direction of the winding core part.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MALCOLM BARNES/
Examiner, Art Unit 2837
9/30/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837